ICJ_107_UseOfForce_SCG_FRA_1999-06-02_ORD_01_NA_01_EN.txt. 376

DECLARATION OF VICE-PRESIDENT WEERAMANTRY

I make this declaration having regard to the human tragedy and the
acute suffering caused throughout Yugoslavia by the present conflict.

The Court has observed that its decision in no way prejudges the ques-
tion of the jurisdiction of the Court to deal with the merits of the case
under Article IX of the Genocide Convention or any questions relating to
the admissibility of the Application or relating to the merits themselves
and leaves unaffected the right of the Parties to submit arguments in
respect of these questions.

The Court is thus seised of this case and continues to be so seised of it
until the hearing. It is not a case where for manifest lack of jurisdiction it
can be dismissed in limine, as was the case with the Applications against
the United States and Spain. This aspect is expressly recognized in para-
graph 2 of the operative part of the Order wherein it is decided that the
Court reserves subsequent procedure for further decision.

Quite apart from the question of the issue of provisional measures,
I therefore consider it appropriate for the Court to issue an appeal to
both Parties to the effect that they should act in accordance with their
obligations under the Charter of the United Nations and other rules of
international law including humanitarian law, and do nothing to aggra-
vate or extend the conflict.

This is in my view the appropriate course to be followed when a dis-
pute involving the use of force, loss of human life and a vast amount of
suffering awaits determination on the merits.

I am fortified in believing this to be the appropriate course by the
observations made by the Court relating to its profound concern with the
human tragedy and loss of life involved and by its reference to its own
responsibilities in the maintenance of peace and security under the Char-
ter and the Statute of the Court.

Such an appeal in my view would be well within the Court’s functions
and responsibilities under the Charter and the Statute as well as under its
inherent jurisdiction as more fully explained by me in my dissenting
opinion in Yugoslavia v. Belgium.

Such an appeal would in my view have more value than the mere ref-
erence to these matters in the text of the Order.

(Signed) Christopher G. WEERAMANTRY.
